Case 4:20-cv-00190-DML-TWP Document 1 Filed 08/27/20 Page 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               NEW ALBANY DIVISION

GARY STAFFORD,                                          )   CAUSE NO. 4:20-cv-00190
                                                        )
                       Plaintiff,                       )
                                                        )
       v.                                               )
                                                        )
SPEEDWAY, LLC,                                          )
                                                        )
                       Defendant.                       )


                                     NOTICE OF REMOVAL

       Thomas L. Davis, counsel for defendant Speedway LLC, states:

       1.      On July 24, 2020, plaintiff, Gary Stafford, filed his Complaint for Damages

against defendant Speedway, LLC in the Lawrence County Circuit Court of Indiana, under

Cause No. 47C01-2007-CT-000883.

       2.      Speedway LLC is a Delaware limited liability company with its principal place of

business in Ohio with a sole member, MPC Investment LLC. MPC Investment LLC is a

Delaware limited liability company with its principal place of business in Ohio with a sole

member, Marathon Petroleum Corporation. Marathon Petroleum Corporation is a Delaware

corporation with its principal place of business in Ohio.

       3.      Plaintiff is a citizen of the state of Indiana.

       4.      The matter in controversy exceeds $75,000.00, exclusive of interests and costs;

this action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).
Case 4:20-cv-00190-DML-TWP Document 1 Filed 08/27/20 Page 2 of 3 PageID #: 2




       5.      This Notice of Removal is being filed with this Court within 30 days after the

receipt of the Complaint and Summons by the defendant.

       6.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the Lawrence County Circuit Court of Indiana, that this Petition for

Removal is being filed with this Court.

       WHEREFORE, defendant Speedway LLC prays that the entire state court action, under

Cause No. 47C01-2007-CT-000883, now pending in the Lawrence County Circuit Court of

Indiana, be removed to this Court for all further proceedings.


                                                FROST BROWN TODD LLC


                                                By: /s/Thomas L. Davis
                                                    Thomas L. Davis, #4423-49
                                                    Attorneys for Defendant




                                                2
Case 4:20-cv-00190-DML-TWP Document 1 Filed 08/27/20 Page 3 of 3 PageID #: 3




                                   CERTIFICATE OF SERVICE

         Service of the foregoing was made by placing a copy of the same into the United States

Mail, first class postage prepaid, this 27th day of August, 2020, addressed to:

Jim Hurt
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404




                                                     /s/Thomas L. Davis
                                                     Thomas L. Davis



FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P. O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
tdavis@fbtlaw.com


0126183.0735114 4837-0873-8248v1




                                                 3
